Case 2:19-cv-05906-WJM-MF Document 20 Filed 05/07/19 Page 1 of 3 PagelD: 83

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

DISTRICT OF NEW JERSEY

 

Civil Action No.: 2:19-cv-05906-WJM-MF
DUANNE WINLEY-DUNK, on her own
behalf, and on behalf of those similarly Document Electronically Filed
situated,

Plaintiffs, AFFIDAVIT OF MERIT
v.

HEALTHPLUS SURGERY CENTER, LLC,

 

 

Defendant.
STATE OF NEW YORK )
uJ )8.8.:
COUNTY OF NAGA UL, )

Alexander E. Weingarten, M.D., of full age, being duly sworn according to law, upon
his oath, deposes and says:

1, Lam a duly licensed physician in the State of New York. My specialties are
Anesthesiology and Pain Medicine. I hold Board Certifications in each specialty along with
Board Certifications in Sub-Specialties as noted in my Curriculum Vitae. I have been
engaged full time in the practice of these specialties for over 20 years. ] have also
participated as Director of Palin Management at a surgical center located in Mineola, New
York,

2. lam a member of the following medical professional organizations: New
York State Pain Society, American Academy of Pain Management, American Academy of
Pain Medicine, American Medical Association, American Society of Interventional Pain
Management Physicians, American Society of Anesthesiologists, International Anesthesia
Research Society, New York State Society of Anesthesiologists, New York State Medical
Society, Regional Anesthesia Society, Society of Office Based Anesthesia, Society of
Ambulatory Anesthesia. Over the years | have had a number of academic and teaching
appointments.

3. { have no financial interest in the outcome of the negligence litigation
captioned above.
Case 2:19-cv-05906-WJM-MF Document 20 Filed 05/07/19 Page 2 of 3 PagelD: 84

4. I have reviewed the NEW JERSEY DEPARTMENT OF HEALTH
STATEMENT OF DEFICIENCIES AND PLAN OF CORRECTION with the date of survey
completion of September 7, 2018. I have also reviewed the notification letter sent by
HealthPlus Surgery Center, LLC to individuals who were patients at that facility over a
particular period of time as noted.

ay As a result of my review, I am of the opinion that there is a reasonable cause
to believe HEALTHPLUS SURGERY CENTER, LLC, through its agents, servants and/or
employees, and, perhaps other health care providers and medical professional that are
presently unknown to me, deviated from accepted standards of care for ambulatory surgery
centers and proximately caused harm to its patients including certain named plaintiff,
DUANNE WINLEY-DUNK, as well as other individuals similarly situated through the
exposure of blood borne pathogens with potential of causing serious illness, organ damage
and even death, as well as exposure to unhygienic conditions that carried the potential of
causing serious bacterial induced illnesses which exposure to patients existed for a
dangerously long period of time covering 2017 through September 2018 when the facility
was closed by Order of the State of New Jersey Department of Health,

6. I am prepared to testify in a court of law in support of my Affidavit regarding
the above described matter if required.

“ae hy) agdh C pss xe wy)

Alexander E, Weingarten, M1
Case 2:19-cv-05906-WJM-MF Document 20 Filed 05/07/19 Page 3 of 3 PagelD: 85

STATE OF NEW YORK )
YS.S.:
counTY oF Niasoa We )

| certify that on Thay \ 2019, Alexander Weingarten, M.D., personally

came before me and acknowledged under oath, to my satisfaction, that he is named in and
personally signed this document, and signed, sealed and delivered this document as his act
and deed, Further, Alexander E. Weingarten, M.D., attests, under oath, to the truth of the
statements set forth above in this Affidavit.

Dated: Thaw 1,2014 J)
Heald Dd shew

Notary Public

 

, PATRICIA A TANS! DEMASI
NOTARY PUBLIC STATE OF NEW YORK’
NASSAU COUNTY
LIC. # 01DE4613164
COMM, EXP 20,202. |

 

 

 
